849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas F. KENNY;  Marion N. Kenny, Plaintiffs-Appellants,v.John BLOCK;  Allen Brock;  Charles Shuman;  Calvin C. Lutz;Charles E. Kelsey;  Rodney L. Plews, Defendants-Appellees,U.S. Department of Agriculture, Defendant.
No. 88-1445.
United States Court of Appeals, Sixth Circuit.
June 13, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES;  Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiffs appeal an order dismissing the individual defendants Block, Brock, Shuman, Lutz, Kelsey and Plews in this action to withdraw Bankruptcy Case 84-1155.  The United States Department of Agriculture remains a defendant in this action.


2
A judgment is final for purposes of 28 U.S.C. Sec. 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam).  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).


3
The district court's order was neither final nor certified for interlocutory review.  Accordingly,


4
It is ORDERED that this appeal be dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.